Citation Nr: 1110331	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  06-18 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

1.  Entitlement to an increased rating in excess of 30 percent for the postoperative residuals of a meniscectomy of the right knee prior to February 18, 2005.  

2.  Entitlement to an increased rating in excess of 20 percent for right knee instability, the postoperative residual of a meniscectomy from February 18, 2005.  

3.  Entitlement to an increased rating in excess of 10 percent for right knee arthritis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant (the Veteran)


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from January 1953 to March 1956.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a January 2001 rating decision of the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted an increased rating of 30 percent for all right knee disability, effective in December 2000, the date of the claim for increase.  

By rating decision dated in May 2006, the right knee disability was rated using different diagnostic codes.  Separate ratings of 20 percent for right knee instability, and 10 percent for limitation of motion of the right knee due to arthritis were assigned; the combined rating for right knee disability remained 30 percent.  

Apart from the 20 percent rating for right knee instability, by a November 2010 rating decision during the appeal, the RO purported to assign a separate 10 percent disability rating for limitation of extension of the right knee (using Diagnostic Code 5261) while maintaining the previously assigned 10 percent rating for limitation of motion due to arthritis (under Diagnostic Code 5003).  Unfortunately, this effort to try to provide a more favorable rating for the Veteran constituted pyramiding in violation of 38 C.F.R. § 4.14 (2010) because the provisions of Diagnostic Code 5003 provide that a 10 percent rating for a major joint of the knee may be provided under Diagnostic Code 5003, with higher ratings assigned under specific motion codes (such as Diagnostic Code 5261), but in doing so the 10 percent rating under Diagnostic Code 5003 must be discontinued.  When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a (2010).  

The case was remanded by the Board in June 2009 for additional development that included obtaining treatment records and affording examination of the right knee.  That development was completed in compliance with the Board's remand order. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  For the rating period prior to February 18, 2005, the Veteran's right knee disability was manifested by range of motion from 5 degrees extension to 115 degrees flexion, including due to pain that was somewhat controlled by medication, and no ligament instability was demonstrated.  

2.  For the rating period from February 18, 2005, instability of the right knee joint was no more than moderate.  

3.  For the rating period from February 18, 2005, arthritis of the right knee was manifested by limitation of motion from 15 degrees extension to 115 degrees flexion, with an inability to perform repetitive motion, and beginning ankylosis of the knee joint.  



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for all right knee disability, the residuals of a meniscectomy of the right knee with arthritis, were not met prior to February 18, 2005.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes (Code) 5257, 5260, 5261 (2010).  

2.  The criteria for a rating in excess of 20 percent for instability of the right knee joint have not been met for any period after February 18, 2005.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Code 5257 (2010).  

3.  The criteria for a rating in excess of 20 percent, but no more, for arthritis of the right knee were met as of February 18, 2005.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Codes 5003, 5261 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA applies to this claim.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

In this case, the Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  January 2001, July 2003, February 2005, and August 2006 letters explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  The Veteran has had ample opportunity to respond or supplement the record.  

Regarding the duty to assist, the Veteran's pertinent treatment records have been secured.  The RO arranged for VA examinations in January 2001, October 2002, August 2003, February 2005, and, pursuant to the Board's remand in December 2009.  These examinations, taken together, are found to be adequate for rating purposes.  In this regard, it is noted that the examiners reviewed the Veteran's medical history and complaints, made clinical observations and measures required to rate the knee disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  Thus, VA's duty to assist is met.  

Knee Rating Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2010).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2010).  

The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 pct and 10 pct ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a.  

Separate disability ratings are possible for arthritis with limitation of motion under Diagnostic Codes 5003 and instability of a knee under Diagnostic Code 5257.  See VAOPGCPREC 23-97.  When x-ray findings of arthritis are present and a veteran's knee disability is rated under Diagnostic Code 5257, the veteran would be entitled to a separate compensable rating under Diagnostic Code 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.

Diagnostic Code 5256 provides ratings for ankylosis of the knee.  Favorable ankylosis of the knee, with angle in full extension, or in slight flexion between zero degrees and 10 degrees, is rated 30 percent disabling.  Unfavorable ankylosis of the knee, in flexion between 10 degrees and 20 degrees, is to be rated 40 percent disabling; unfavorable ankylosis of the knee, in flexion between 20 degrees and 45 degrees, is rated 50 percent disabling; extremely be rated 60 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5257 provides ratings for other impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a.  

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 60 degrees is rated noncompensably (0 percent) disabling; flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint). 

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 5 degrees is rated noncompensably (0 percent) disabling; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint).  38 C.F.R. § 4.71a.

Increased Rating for Right Knee Disabilities

In this Veteran's case, service connection for the postoperative residuals of a right knee meniscectomy was granted by rating decision of the RO dated in November 1958.  A noncompensable (0 percent) rating was assigned at that time.  The rating was increased to 10 percent disabling by rating decision dated in December 1965.  

In December 2000 the Veteran submitted a claim for increased rating, which by rating decision dated in December 2002 was increased to 30 percent from the date of the December 2000 claim for increase.  

By rating decision during the appeal dated in May 2006, the right knee disability was rated using different diagnostic codes.  Separate ratings of 20 percent for right knee instability (Diagnostic Code 5257) and 10 percent for limitation of motion of the right knee due to arthritis (Diagnostic Code 5003) were assigned; the combined rating for right knee disability remained 30 percent.  This assignment of separate disability ratings for right knee instability and right knee arthritis (with painful and limited motion) more accurately reflects that distinct nature of the Veteran's right knee disabilities, and is in accordance with VAOPGCPREC 23-97 and VAOPGCPREC 9-98.  This assignment of separate disability ratings for knee instability and arthritis was made effective on February 18, 2005.  

The Veteran's current increased rating appeal includes both the assignment of the 30 percent rating prior to February 18, 2005, as well as the separate 20 percent (Diagnostic Code 5257) and 10 percent (Diagnostic Code 5003) ratings assigned for the period from February 18, 2005 that combine to 30 percent.  

By rating decision dated in November 2010, the RO purported to assign a separate 10 percent disability rating for limitation of extension of the right knee (using Diagnostic Code 5261), effective in May 2003, while maintaining the previously assigned 10 percent rating for limitation of motion due to arthritis (under Diagnostic Code 5003).  Unfortunately, this effort to try to provide a more favorable rating for the Veteran constituted pyramiding in violation of 38 C.F.R. § 4.14.  Diagnostic Code 5003 specifically provides that when there is compensable (10 percent or higher) limitation of motion of the specific joint, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint involved.  38 C.F.R. § 4.71a.  See also Esteban v. Brown, 6 Vet. App. 259 (1994) (holding that where the symptomatology of a condition is duplicative or overlapping with symptomatology of another condition, it may not receive a separate rating).  In this case, both 10 percent awards for limitation of extension of the right knee (using Diagnostic Code 5261) and for limitation of motion due to arthritis (under Diagnostic Code 5003) were based upon limitation of motion of the right knee due to arthritis, including painful motion due to arthritis that limited motion, which is identical and overlapping symptomatology.  

Nevertheless, as will be discussed, because in this decision the Board finds that a 20 percent rating is warranted for limitation of extension of the right knee (Diagnostic Code 5261) for the rating period from February 18, 2005, the change of Diagnostic Code to 5261 to rate the Veteran's right knee arthritis with limitation of motion only under Diagnostic Code 5261, and specifically abandoning the use of Diagnostic Code 5003, results in no reduction of benefits to the Veteran.  

In that same November 2010 rating decision, a separate 10 percent rating was awarded for atrophy of the right quadriceps muscle, effective in May 2003.  The Veteran has not appealed any aspect of this separate award for muscle atrophy, and it is not before the Board.  

The evidence in this case includes a report of examination that was conducted by VA in January 2001.  At that time, the Veteran's main complaint was that his right knee ached, swelled once or twice a week and "clicks on me."  He stated that he was house bound due to back and knee pain.  Treatment included medication for pain and past injections of cortisone several years earlier, which reportedly did not help.  He said that the pain was sores in cold and damp weather and when he tried to be active.  Alleviating factors included his medications that helped to "take the edge off."  He ambulated with a standard cane and wore an elastic knee support.  Knee examination revealed range of motion from 5 degrees extension to 115 degrees flexion.  Right knee circumference was 41.5 cm on the right and 40.5 cm on the left, so he had a very mild degree of swelling appreciated, but no fluid wave was demonstrated.  No crepitus was palpable.  The patella glided freely after getting the Veteran to relax and stop overly guarding the knee.  There was no popliteal space abnormality.  Ligament stability of the right knee was intact.  X-ray studies showed degenerative joint disease evidence, with lipping of the medial and lateral compartments and patellofemoral compartment with narrowed joint spaces appreciated.  The diagnosis was mild to moderate degenerative joint disease of the right knee.  

A hearing on appeal was conducted at the RO in September 2002.  At that time, the Veteran's testimony regarding his right knee disability centered on his inability to function without a knee brace to the point where he did not shower because he did not wish to remove the brace.  He stated that he slept with a pillow supporting his knee to alleviate knee pain when the brace was off.  

An examination was conducted by VA in October 2002.  At that time, the Veteran's chief complaints were of right knee pain associated with swelling, primarily during the nocturnal hours.  He denied any locking, but stated that he had developed instability symptoms.  The examiner had access to the Veteran's claims folder and reviewed the medical history of right knee surgery in detail.  He currently ranked his right knee pain as a 10 on a scale from 0 to 10.  He stated that he performed home exercises.  He had undergone prior cortisone injections, the most recent being in February 2002.  He currently took the medication Ultram for discomfort and had been unable to tolerate non-steroidal anti-inflammatories secondary to gastrointestinal distress.  He utilized a cane for assisted ambulation and utilized a knee sleeve.  

On examination in October 2002, the Veteran ambulated with an antalgic gait.  He maintained intact sensation through the lower extremity.  On assessment of muscle girth, the right lower extremity measured 41 cm as compared to 44 cm at the same point on the left.  A well-healed, non-adherent scar measuring 6 cm was noted on the right knee.  On range of motion of the right knee a lack of 3 degrees loss of terminal extension was noted.  Flexion was to 125 degrees.  Passively, the examiner was able to fully extend the leg and flex to 135 degrees.  The knees showed no evidence of effusion or pronounced bogginess of the synovium.  He was stable with Lachman's examination and on assessment of the medial and lateral collateral ligaments.  There was very scant retropatellar crepitation.  He had palpable rim osteophytes, most noted through the medial compartment on the right.  Joint line tenderness was present.  Most pronounced to the medial compartment.  He also was noted to have discomfort with McMurray's maneuver.  There was no definitive click.  He was noted to have fatigue against resisted repetitions of flexion and extension on the right when compared to the left.  X-ray studies showed arthritis of both knees, worse on the right.  The findings were suggestive of moderate degree of arthritis.  

The impressions from the October 2002 examination included that the Veteran had a documented injury and surgery of the right knee.  Arthritis had developed, although there was a component of age related degenerative changes as evidence by arthritis in the left knee as well as the right.  He demonstrated loss of motion, atrophy of the quadriceps muscle and demonstrated increased fatigue on the right side.  Based on the Veteran's subjective complaints of the degree of pain, coupled with the fact that he had inhibition of the activities of daily life, the Veteran would be a candidate for a total knee arthroplasty, although the Veteran stated that he did not wish surgery.  

An examination was conducted by VA in August 2003.  At that time, the Veteran's history of right knee surgery was again reviewed.  On physical examination, the shoes showed no abnormal wear, but the Veteran's gait was antalgic on the right.  The Veteran was slightly unsteady on turns, but could "self correct."  The Veteran used a straight cane.  On standing, he held his right knee in flexion.  There was no redness of the right knee, but there was mild warmth and trace swelling.  There was tenderness in the joint line, but no effusion.  There was mild medial lateral and anterior/posterior instability.  Grind test was positive.  External rotation of the tibia with extension of the knee was normal.  There was normal patellar tracking.  Apprehension test was negative.  Crepitus was positive.  Bony changes of arthritis were noted.  There was pain, with end anterior/posterior instability.  The impression was significant right knee arthritis, with mild instability.  

An examination was conducted by VA on February 18, 2005.  At that time, the Veteran complained of knee weakness, locking, stiffness and a buckling-type sensation.  He had been evaluated for some numbness and fatigue of the knees.  He stated that he got sharp pain in the right knee that would give out and swell up.  Previous X-rays of the right knee, dated in October 2002, were reviewed.  These showed mild degenerative narrowing of the medial joint compartment with spurring across the lateral joint compartment and narrowing of the patellofemoral joint.  The Veteran took the medication Tramadol every six hours for pain.  He rated the severity of the pain on a scale from 0 to 10 as between a 7 and a 10.  The knee hurt every day.  Precipitation factors were stair combing and prolonged walking.  Alleviating factors were taking medications and getting off his feet.  He had no flare-ups.  He said the pain was bad every day.  He had been issued a knee brace in September 2002 and also used a standard cane.  On physical examination the Veteran had tenderness to palpation along the medial joint line in particular, but also over all areas of the knee.  With valgus and varus stress, he had mild give, or laxity, felt in the joint, indicating some evidence of joint instability.  Muscle strength overall in the right lower extremity was 3/6.  Range of motion was from 15 degrees extension to 115 degrees flexion.  Further extension could not be performed due to pain.  Few repetitions of active range of motion could be attempted due to pain.  His knee limited his home chores and he had had to give up his hobby of gardening.  He did not have flare-ups, but had constant chronic daily pain.  X-ray studies showed mild to moderate degenerative joint disease with tricompartment narrowing, the same as shown in October 2002.  The diagnosis was tricompartment right knee degenerative joint disease.  

VA treatment records show that the Veteran continues to seek treatment for his right knee disability.  It was noted that in March 2009 he was fitted for a new knee brace.  

An examination was conducted by VA in December 2009.  It was reported that X-ray studies taken in February 2009 showed degenerative joint disease of both knees, with moderate narrowing of medial and lateral femorotibial compartments with bony sclerosis.  Patellofemoral degenerative joint disease changes were also noted.  It was noted that the Veteran had a standard cane, but today presented with a wheelchair from the outpatient department.  He had bilateral knee braces.  The right knee had slight valgus alignment that was corrected with a knee brace.  The right knee had some mild crepitus palpable.  There was no tender trigger point, but he complained of achiness of all areas of the knees.  The patella was mobile and tracked well.  The Veteran's knee was stable to meniscal and ligamentous stress testing, but slight anterior and posterior ligament laxity was noted.  Overall, as far as knee stability, the Veteran had mild anterior and posterior ligament laxity, with intact stability with brace on.  There was no indication of any tibial or fibular bone nonunion or any false motion.  Range of motion of the right knee was from 5 degrees extension to 105 degrees flexion.  With repetitive active range of motion, he had a pain flare-up with extension, especially at -5 degrees.  He displayed mild knee ankylosis secondary to degenerative joint disease changes.  He had a mild pain flare-up to a lesser degree between 100 and 105 degrees of flexion movement.  The Veteran was noted to remain independent in his activities of daily living.  Stair climbing continued to irritate the knee, but there was no effect on employment because the Veteran was retired.  While walking, he had an increased in pain and felt feelings of fatigue and of buckling because of weakness with repetitive use.  Specific decreases of range of motion during flare-ups could not be given.  Lower extremity strength was considered fair due to decondition status.  The pertinent diagnosis was right knee degenerative joint disease.  

Prior to February 2005, the Veteran's right knee disability was rated 30 percent disabling primarily on the basis of limitation of motion of the knee joint.  Examinations in 2001 and 2002 showed that the right knee disability was manifested by pain that was somewhat controlled by medication and range of motion from 5 degrees extension to 115 degrees flexion.  For a rating in excess of this award, extension limited to 30 degrees must be demonstrated.  Although additional disability due to instability or other impairment may be assigned during this time, the examination reports prior to February 2005 do not demonstrate such other impairment.  In this regard, examinations showed the ligaments to be stable and, while very slight clicking was noted in 2002, this is not considered to be slight impairment that would be sufficient for a separate 10 percent award.  Under these circumstances, as the criteria for a rating in excess of 30 percent prior to February 18, 2005 have not been demonstrated, an increased rating was not warranted.  

On examination by VA on February 18, 2005, instability of the ligaments of the right knee were demonstrated.  Thus, a 20 percent rating was awarded on this basis under Code 5257.  The impairment on the basis of instability is not shown to be more than moderate; however, such that a rating in excess of 20 percent is not demonstrated.  In this regard, the examination in February 2005 describes the laxity of the ligaments to be mild in degree.  On examination in December 2009, a slight valgus alignment of the knee joint was reported and ligament laxity was again described as mild.  Such laxity is not considered to be productive of more than moderate impairment.  Under these circumstances, a rating in excess of 20 percent on the basis of other knee impairment under Code 5257 is not shown to be warranted for any period from February 18, 2005.  

Also in February 2005, range of motion of the knee was from 15 degrees extension to 115 degrees flexion.  This is significant lack of extension of the knee joint that corresponds directly to a 20 percent rating under Diagnostic Code 5261.  In addition, the Board notes that the examination report documents an inability by the Veteran to perform repetitive movements of the knee joint due to pain.  While some improvement of extension was noted on examination in December 2009, with a lack of only 5 degrees extension being shown, that examination report for the first time documented early ankylosis of the knee joint.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  Giving the Veteran the benefit of the doubt, the Board finds that the disability more nearly approximates the criteria for a 20 percent rating on the basis of limitation of motion under Diagnostic Code 6261.  

The Veteran has not, however, manifested ankylosis to such a degree that a 30 percent rating is warranted for right knee arthritis under Diagnostic Code 5256 for any period.  For a 30 percent disability rating, the right knee ankylosis would have to be at an angle of full extension of the knee or in slight flexion between zero and 10 degrees.  38 C.F.R. § 4.71a.  The Veteran's range of motion is far in excess of this narrow range.  As such, a 20 percent evaluation for limitation of motion of the knee, but no more, is warranted for the rating period from February 18, 2005.  

Extraschedular Considerations

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2009); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.  

In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration is contemplated by the rating schedule.  Prior to February 2005, the Veteran's did not manifest symptoms of his right knee disability that would warrant a rating in excess of 30 percent, or that would warrant a separate disability rating for right knee instability.  For the period from February 18, 2005, the Veteran's right knee limitation of extension rated as part of the arthritis directly corresponds to the schedular criteria for the 20 percent rating for limitation of knee extension (Code 5261), which also incorporates various orthopedic factors that limit motion or function of the knee.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  The separate rating for moderate right knee impairment based on instability (Code 5257) that was noted on the examination report is specifically contemplated in the schedular rating criteria, and is the basis for a separate 20 percent rating that recognizes functional impairment distinct from the service-connected arthritis with limitation of motion.  For this reason, the Board finds that the assigned schedular ratings are adequate to rate the Veteran's right knee disabilities, and no referral for an extraschedular rating is required.  

Finally, the record shows that the Veteran has retired.  Neither the Veteran nor the evidence of record suggests that he is unable to maintain or retain substantially gainful employment as a result of his service-connected disabilities.  Consequently, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

An increased rating in excess of 30 percent for the postoperative residuals of a meniscectomy of the right knee prior to February 18, 2005 is denied.  

An increased rating in excess of 20 percent for right knee instability from February 18, 2005 is denied.  

An increased rating of 20 percent, but no more, for right knee arthritis with limitation of motion, from February 18, 2005, is granted.  


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


